Citation Nr: 1145226	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral knee disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982, and from August 1987 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2011, and accepted such hearing in lieu of an in-person hearing before the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection for bilateral knee disability was denied in a March 2005 rating decision that was not appealed.

2.  Evidence received since the March 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Arthritis of the knees originated in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Bilateral knee arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her entitlement to service connection for bilateral knee arthritis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


I.  Petition to Reopen a Previously-Denied Claim

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran originally filed her claim of entitlement to service connection for bilateral knee disability in August 2004.  The RO denied the claim in a March 2005 rating decision on the basis that there was no current knee disability found on the recent VA examination which included an X-ray examination.

The evidence of record at the time of the 2005 rating decision included an October 2004 VA examination report, showing no diagnosis of knee disability and negative X-ray findings, along with the Veteran's service treatment records.  Service treatment records show that the Veteran was seen for the left knee complaints.  She had a contused left knee in May 1995; X-rays were negative.  She complained of left knee pain in September 2002.  A December 2002 examination report reflects clinical evaluation of abnormal lower extremities.  The examiner noted bilateral knee arthritis.  A March 2004 examination report shows normal clinical evaluation of the lower extremities except that, on the examiner's "summary and elaboration" part of the report, it was noted that the veteran had bilateral knee arthritis.

The evidence that has been received since the March 2005 RO decision includes the Veteran's sworn testimony, lay statements, post service private treatment records, and a medical statement from her treating physician.

The Veteran's sworn testimony reflects that she began to have bilateral knee pain in service, which worsened during her many years of Marine Corps service and after service.  She noted that the Marine Corps was physically demanding and that she was assessed with arthritis of the knees in service.  Lay statements from the Veteran's commanding officer, husband, and sister reflect personal knowledge of the Veteran's knee symptoms and difficulties in service.  Private treatment records dated in 2007 show findings for osteoarthritis and left knee early degenerative joint disease.  A statement from the Veteran's treating orthopedic surgeon dated in June 2009 reflects that he reviewed the Veteran's medical records, which showed that she had knee pain for several years including while on active duty.  It was his opinion that, "While the exact cause for her arthritis is impossible to ascertain, she was definitely having symptoms of her arthritis while still on active duty, and the rigors of the Marine Corps would certainly worsen her symptoms and progress her arthritis."

On review of the recent evidentiary submissions, the Board finds that the private treatment records and the June 2009 favorable medical opinion from the Veteran's orthopedic surgeon are new and material evidence.  In this regard the Board notes that the foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  It is noted that the claim was previously denied because no current knee disability was shown.  This prior evidentiary defect is now cured by the recent evidentiary submissions.  Accordingly, reopening of the claim for entitlement to service connection for bilateral knee disability is warranted.


II.  Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports the claim for service connection for bilateral knee disability.

Although the report of a VA examination in October 2004 reflects that no current knee disability was found, the evidence shows that the Veteran was seen for left knee complaints in service and that she was found to have bilateral knee arthritis on her service retirement examination.  The Board notes that the service retirement examination indicated normal clinical evaluation of the lower extremities with a check mark, but the examiner then clarified and elaborated that the Veteran had bilateral knee arthritis.  Additionally, the evidence further shows that she has a current bilateral knee disability that first manifested in service.  A June 2009 statement from the Veteran's orthopedic surgeon reflects an assessment of bilateral knee osteoarthritis.  The physician opined that the Veteran had symptoms of arthritis while on active duty.  Various lay statements corroborate that the Veteran had knee symptomatology during active service, which continued and worsened since her service retirement from the Marine Corps.  The Veteran has testified that she first developed knee pain in service assessed as arthritis of the knees.

The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board finds that the Veteran is both competent and credible.  She has provided a consistent medical history that is supported by both the lay and medical evidence of record.  Therefore, her statements and testimony in this regard are highly probative.

Also, the Board finds that the medical opinion from the Veteran's physician is highly probative as the opinion is that of a trained medical professional with personal knowledge of the Veteran's condition and treatment and was prepared after having reviewed pertinent entries from the Veteran's medical record.

Accordingly, the weight of the evidence supports the claim.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral knee disability is granted.

Service connection for bilateral knee disability, diagnosed as arthritis, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


